FILED
CHARLOTTE, NC

JUN 15 2021
UNITED STATES DISTRICT COURT WESTERN DISTROT OS No
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
UNITED STATES OF AMERICA) DOCKET No. 3:19CR360-FDW-DSC
)
)
vs. ) ORDER FOR TO APPOINT
) SCIENTIFIC EXAMINER
COLEMAN BOYD COCKRELL _)
Defendant. )
)
)

 

THIS MATTER is before the Court on Motion by the Defendant, Coleman Boyd
Cockrell, and respectfully requests appointment of a scientific Examiner to examine the
suspected controlled substances because defendant has the constitutional right to understand the
nature and weight of said substance, regardless of whether he stands trial or enters a plea of
guilty. For the purity of methamphetamine and the weight of methamphetamine is directly
related to the severity of punishment. Therefore Mr. Cockrell needs to understand the nature and
consequences of the proceedings against him in order to assist properly the undersigned in his

defense. Hence, defendant has a right to make a knowing and voluntary decision.

IT IS THEREFORE ORDERED:
That the Defendant’s motion respectfully requesting his Honorable Court to Appoint a

Scientific Examiner be granted.

 

Case 3:19-cr-00360-FDW-DSC Document 53 Filed 06/15/21 Page 1 of 1

 
